Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/04/2020, 02/01/2021, 02/10/2021, 08/27/2021, 10/21/2021, 01/06/2022, and 07/08/2022.  An initialed copy is attached to this Office Action.

Claim Objections
Claim 22 is objected to because of the following informalities:  No period “.” at the end of the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 8, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13 of copending Application No. 17/099,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of Application 17/088,665 are encompassed in the independent as well as dependent claims of Application 17/099,021.

Application 17/088,665
Application 17/099,021
Claim 1:
An optical imaging system comprising: 

a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface; 

a second lens comprising a negative refractive power, a convex object-side surface, and a concave image-side surface; 

a third lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 

a fourth lens comprising a refractive power; 

a fifth lens comprising a refractive power; 

a sixth lens comprising a refractive power and a convex object-side surface; and 

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an image side of the optical imaging system;


a fifth lens comprising a negative refractive power; 
Claim 1:
An optical imaging system comprising:

a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface; 

a second lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 


a third lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 

a fourth lens comprising a refractive power; 

a fifth lens comprising a refractive power; 

a sixth lens comprising a refractive power and a convex object-side surface; and

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system;

Claim 2
wherein the fifth lens has a negative refractive power;
Claim 5
Claim 2
Claim 8
Claim 3
Claim 19:
An optical imaging system comprising: 

a first lens comprising a refractive power; 




a second lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 


a third lens comprising a refractive power and a convex object-side surface; 


a fourth lens comprising a refractive power; 

a fifth lens comprising a refractive power; 

a sixth lens comprising a positive refractive power and a convex object-side surface; and 

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an image side of the optical imaging system, and 


wherein the optical imaging system further satisfies 0.4 < L1 TR/L7TR < 0.7, where L1 TR is an overall outer diameter of the first lens, and L1TR and L7TR are expressed in a same unit of measurement.
Claim 1:
An optical imaging system comprising:

a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface; 

a second lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 


a third lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 

a fourth lens comprising a refractive power; 

a fifth lens comprising a refractive power; 

a sixth lens comprising a refractive power and a convex object-side surface; and

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system;

Claim 13
wherein the optical imaging system satisfies 0.4 < L1TR/L7TR < 0.7, where L1TR is an overall outer diameter of the first lens and L7TR is an overall outer diameter of the seventh lens, and where L1TR and L7TR are expressed in a same unit of measurement;


Claim 1-3, 19, 24, 27, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8 and 10 of copending Application No. 17/088,676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of Application 17/088,665 are encompassed in the independent as well as dependent claims of Application 17/088,676.

Application 17/088,665
Application 17/088,676
Claim 1:
An optical imaging system comprising: 

a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface; 

a second lens comprising a negative refractive power, a convex object-side surface, and a concave image-side surface; 

a third lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 

a fourth lens comprising a refractive power; 

a fifth lens comprising a refractive power; 

a sixth lens comprising a refractive power and a convex object-side surface; and 

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an image side of the optical imaging system;


a fifth lens comprising a negative refractive power; 
Claim 1:
An optical imaging system comprising:

a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface; 

a second lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 


a third lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 

a fourth lens comprising a refractive power; 

a fifth lens comprising a refractive power; 

a sixth lens comprising a refractive power and a convex object-side surface; and

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system;

Claim 4
wherein the fifth lens comprises a negative refractive power
Claim 2
Claim 5
Claim 3
Claim 8
Claim 19:
An optical imaging system comprising: 

a first lens comprising a refractive power; 




a second lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 


a third lens comprising a refractive power and a convex object-side surface; 


a fourth lens comprising a refractive power; 

a fifth lens comprising a refractive power; 

a sixth lens comprising a positive refractive power and a convex object-side surface; and 

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an image side of the optical imaging system, and 


wherein the optical imaging system further satisfies 0.4 < L1TR/L7TR < 0.7, where L1 TR is an overall outer diameter of the first lens, and L1TR and L7TR are expressed in a same unit of measurement.
Claim 1:
An optical imaging system comprising:

a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface; 

a second lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 


a third lens comprising a refractive power, a convex object-side surface, and a concave image-side surface; 

a fourth lens comprising a refractive power; 

a fifth lens comprising a refractive power; 

a sixth lens comprising a refractive power and a convex object-side surface; and

a seventh lens comprising a negative refractive power and a concave image-side surface, 

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system;

Claim 10
wherein the optical imaging system further satisfies 0.4 < L1TR/L7TR < 0.7, where L1TR is an overall outer diameter of the first lens, L7TR is an overall outer diameter of the seventh lens, and L1 TR and L7TR are expressed in a same unit of measurement.
Claim 24
Claim 4
Claim 27
Claim 2
Claim 30
Claim 2 and Claim 6



Allowable Subject Matter
Claims 4, 6, 7, 9-18, 20-23, 25, 26, 28, 29, and 31, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 4, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the fourth lens comprises a positive refractive power and a convex object-side surface.”
With respect to Claim 6, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the fourth lens comprises a positive refractive power and a convex object-side surface.”
With respect to Claim 7, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the fifth lens comprises a convex object-side surface and a concave image-side surface.”
With respect to Claim 9, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the sixth lens comprises a concave image-side surface.”
With respect to Claim 10, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the seventh lens comprises a concave object-side surface.”
With respect to Claim 11, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system satisfies 0.5 < L12345TRavg/L7TR < 0.9, where L12345TRavg is an average value of overall outer diameters of the first to fifth lenses, L7TR is an overall outer diameter of the seventh lens, and L12345TRavg and L7TR are expressed in a same unit of measurement.”
With respect to Claim 12, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein a distance along the optical axis from an object-side surface of the first lens to the imaging plane is 6.0 mm or less.”
With respect to Claim 13, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the sixth lens.”
With respect to Claim 14, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the seventh lens.”
With respect to Claim 15, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system further satisfies 0.5 < S6d/f < 1.2, where S6d is an inner diameter of the spacer, f is an overall focal length of the optical imaging system, and S6d and f are expressed in a same unit of measurement.”
With respect to Claim 16, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system further satisfies 0.4 < L1TR/L7TR < 0.7, where L1TR is an overall outer diameter of the first lens, and L1TR and L7TR are expressed in a same unit of measurement.”
With respect to Claim 17, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system further satisfies 0.5 < L1234TRavg/L7TR < 0.75, where L1234TRavg is an average value of overall outer diameters of the first to fourth lenses, and L1234TRavg and L7TR are expressed in a same unit of measurement.”
With respect to Claim 18, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 1,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system further satisfies 0.5 < L12345TRavg/L7TR < 0.76.”
With respect to Claim 20, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 19,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the first lens comprises a negative refractive power.”
With respect to Claim 21, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 19,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the second lens comprises a positive refractive power.”
With respect to Claim 22, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 19,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the third lens comprises a positive refractive power.”
With respect to Claim 23, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 19,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the fourth lens comprises a negative refractive power.”
With respect to Claim 25, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 19,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the fourth lens comprises a convex image-side surface.”
With respect to Claim 26, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 19,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the fifth lens comprises a concave object-side surface, and a convex image-side surface.”
With respect to Claim 28, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 19,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein the seventh lens comprises a convex object-side surface.”
With respect to Claim 29, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 19,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein a distance along the optical axis from an object-side surface of the first lens to the imaging plane is 6.0 mm or less.”
With respect to Claim 31, though Jung et al., (US 2021/0048611 A1) discloses “The optical imaging system of claim 19,” Jung et al., fail to teach or suggest the aforementioned combination further comprising “wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the seventh lens.”
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872